Citation Nr: 1402586	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  13-34 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches, concentration and memory problems, irritability, and anxiety.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to August 1965.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for residuals of a traumatic brain injury, to include headaches, memory and concentration problems, irritability, and anxiety.  

At a December 2010 neurological evaluation, the Veteran reported that he receives "Social Security disability" payments monthly.  He did not specify the disability or disabilities for which he reportedly receives benefits.  No clear determination as to the availability of any records which may have been in the possession of the Social Security Administration (SSA) has been made.  Medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain from the Social Security Administration (SSA) any available records, including any medical records the Veteran submitted in support of his claim for disability benefits.  If no records are available, a formal finding of such should be placed of record.

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

